IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,059-01


EX PARTE DAEQUINJAMIN LAVOR WILLIAMS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 874733 IN THE 183RD DISTRICT COURT

FROM HARRIS COUNTY



Per curiam. Alcala, J., not participating.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to forty-five years' imprisonment.  The First Court of Appeals affirmed his conviction. 
Williams v. State, No. 01-02-00909-CR (Tex. App.--Houston [1st Dist.] 2004, pet. ref'd).
	Applicant contends that he is actually innocent and that the State engaged in misconduct. 
We are not able to resolve the merits of Applicant's claims because the record is not complete. The
following shall be forwarded to this Court: the letter Andrew Wayne Toler, Jr., wrote to habeas
counsel; Daniel Roberts's video affidavit and May 22, 2006 affidavit; Applicant's amended
application; and a paper copy of the reporter's record of the evidentiary hearing.  
	 This application will be held in abeyance until the record has been supplemented.  The
supplemental record shall be forwarded to this Court within 30 days of the date of this order.  Any
extensions of time shall be obtained from this Court.
Filed: April 24, 2013
Do not publish